

Exhibit 10.1


Certain information in this document identified by brackets has been omitted
because it is both not material and would be competitively harmful if publicly
disclosed.


Google Maps Master Agreement


This Google Maps Master Agreement is comprised of the Google Maps Master
Agreement General Terms (“General Terms”), and all Services Schedules and Order
Forms that are incorporated by reference into the Google Maps Master Agreement
(collectively, the “Agreement”), and is entered into by Google LLC, with offices
at 1600 Amphitheatre Parkway, Mountain View, CA 94043 (“Google”) and Uber
Technologies, Inc., with offices at 1455 Market Street, San Francisco, CA 94103
(“Customer”).


Google Maps Master Agreement General Terms


1.Services.


1.1Provision of Services. After the parties complete and execute an Order Form,
(a) Google will provide the Services to Customer in accordance with the
Agreement, including the SLAs, and (b) Customer may use the Services in
accordance with the applicable Services Schedule.


1.2Compliance with Law. Each party will comply with all laws and regulations
applicable to its provision, receipt, or use of the Services, as applicable.


2.Customer Obligations.


2.1Consents. Customer is responsible for any consents and notices from End Users
in accordance with applicable data protection law to allow: (a) Customer to
access, monitor, use, or disclose any data submitted through Customer
Applications; and (b) Google to provide the Services.


2.2Compliance.


(a)Customer Compliance. Customer will (i) ensure that Customer and all End
Users’ (except Unauthenticated End Users’) use of the Services complies with the
Agreement, (ii) use commercially reasonable efforts to prevent and terminate any
unauthorized access or use of the Services, and (iii) promptly notify Google of
any unauthorized use of, or access to, the Services of which Customer becomes
aware (except by Unauthenticated End Users). In addition to the foregoing,
Customer will not authorize End Users to use the Services in a manner
inconsistent with the terms of this Agreement, and will take reasonable steps to
ensure End Users are complying with such terms.


(b)Unauthenticated End Users. Customer will (i) use commercially reasonable
efforts to restrict Unauthenticated End Users’ use of the Services to comply
with the Agreement by employing industry standard security and authorization
measures to its Customer Applications and External Products, and (ii) promptly
notify Google of any regular and consistent pattern of unauthorized use of, or
access to, the Services by Unauthenticated End Users of which Customer becomes
aware. If Customer notifies Google of regular and consistent pattern of
unauthorized access by Unauthenticated End Users, then parties will meet in good
faith to discuss options to reduce the risk for the Services under this
Agreement.


2.3Use Restrictions. Customer will not, and will not permit End Users to, (a)
copy, modify, create derivatives work of, reverse engineer, decompile,
translate, disassemble, or otherwise attempt to extract any of the source code
of the Services (except to the extent such restriction is expressly








--------------------------------------------------------------------------------



prohibited by applicable law) except as otherwise expressly permitted under the
terms of the Agreement; (b) sell, resell, sublicense, transfer, or distribute
the Services; or (c) access or use the Services (i) for High Risk Activities;
(ii) in a manner intended to avoid incurring Fees otherwise owed under this
Agreement; (iii) for materials or activities that are subject to the
International Traffic in Arms Regulations (ITAR) maintained by the United States
Department of State; (iv) in a manner that breaches, or causes the breach of,
Export Control Laws; or (v) to transmit, store, or process health information
subject to United States HIPAA regulations except as permitted by an executed
HIPAA BAA.


3.Payment Terms.


3.1Payment. Google will invoice Customer for the Fees. Customer will pay Google
all invoiced amounts by the Payment Due Date. All payments are due in the
currency described in the invoice. Wire transfer payments must include the bank
information described in the invoice.


3.2Taxes. Google will itemize any invoiced Taxes. Customer will pay invoiced
Taxes unless Customer provides a valid tax exemption certificate. Customer may
withhold Taxes if Customer provides a valid receipt evidencing the taxes
withheld.


3.3Invoice Disputes. Customer may dispute invoiced Fees if Customer believes in
good faith that Fees were inaccurately invoiced (an “Invoice Dispute”). If an
Invoice Dispute is submitted before the Payment Due Date, then notwithstanding
Section 3.1 (Payment), Customer must only pay the amounts not subject to the
Invoice Dispute. If an Invoice Dispute is submitted after the Payment Due Date
and the parties determine that Fees paid were incorrectly invoiced, then Google
will issue a credit equal to the agreed amount in the next invoice. If such
amount is agreed at or after the expiration or termination of the applicable
Order Form or the Agreement, then Google will refund such amount paid by
Customer within 30 days of the parties’ agreement to refund such amounts. If the
disputed Fees were accurately invoiced, Google will provide Customer with an
explanation of Fees due and Customer must pay such disputed Fees within 30 days
after delivery of such report.


3.4Overdue Payments. If Customer’s payment is overdue, then Google may (a)
charge interest on overdue amounts at [***]% per month (or the highest rate
permitted by law, if less) from the Payment Due Date until paid in full, and (b)
Suspend Customer’s use of the Services if Customer’s payment is overdue more
than [***] days after the Payment Due Date.


3.5Purchase Orders. If Customer requires a purchase order number on its invoice,
Customer will provide a purchase order number in the Order Form. If Customer
does not provide a purchase order number, then (a) Google will invoice Customer
without a purchase order number, and (b) Customer will pay invoices without a
purchase order number referenced. Any terms on a purchase order are void.


4.Intellectual Property.


4.1Intellectual Property Rights. Except as expressly described in the Agreement,
the Agreement does not grant either party any rights, implied or otherwise, to
the other’s content or Intellectual Property. As between the parties, Customer
retains all Intellectual Property Rights in Customer Applications, and Google
retains all Intellectual Property Rights in the Services and Software.


4.2Feedback.


(a)At its option, Customer may provide feedback and suggestions about the
Services to Google (“Customer Feedback”). If Customer provides Customer
Feedback, then Google and its Affiliates may use that Feedback without
restriction and without obligation to Customer.










--------------------------------------------------------------------------------



(b)At its option, Google may provide feedback and suggestions about its use of
the Services to Customer (“Google Feedback”). If Google provides Google
Feedback, then Customer and its Affiliates may use that Feedback without
restriction and without obligation to Customer.


5.Confidentiality.


5.1Use and Disclosure of Confidential Information. The Recipient will only use
the Disclosing Party’s Confidential Information to exercise its rights and
fulfill its obligations under the Agreement, and will use reasonable care to
protect against the disclosure of the Disclosing Party’s Confidential
Information. Notwithstanding any other provision in the Agreement, the Recipient
may disclose the Disclosing Party’s Confidential Information (a) to its
Delegates who have a need to know and who are bound by confidentiality
obligations at least as protective as those in this Section 5 (Confidentiality);
(b) with the Disclosing Party’s written consent; or (c) as strictly necessary to
comply with the Legal Process, provided the Recipient promptly notifies the
Disclosing Party prior to such disclosure, and uses reasonable efforts to
provide at least 10 business days’ notice prior to such disclosure, unless (i)
the Recipient is legally prohibited from doing so or (ii) the Legal Process
relates to exceptional circumstances involving danger of death or serious
physical injury. The Recipient will comply with the Disclosing Party’s
reasonable requests to oppose disclosure of its Confidential Information.


5.2Redirect Disclosure Request. If the Recipient receives Legal Process for the
Disclosing Party’s Confidential Information, the Recipient will first attempt to
redirect the third party to request it from the Disclosing Party directly,
unless the Legal Process relates to exceptional circumstances involving danger
of death or serious physical injury. To facilitate this request, the Recipient
may provide the Disclosing Party’s basic contact information to the third party.


6.Marketing and Publicity. Neither party may make any public statement regarding
the Agreement without the other’s written approval except as described in this
Section 6 (Marketing and Publicity):


6.1Brand Features. Customer may use Google’s Brand Features in connection with
the Agreement in accordance with the Google Trademark Guidelines. Google may use
Customer’s Brand Features in connection with the Agreement in accordance with
the Customer Trademark Guidelines. A party may revoke the other party’s right to
use its Brand Features with 30 days’ written notice. Any use of a party’s Brand
Features will inure to the benefit of the party holding Intellectual Property
Rights to those Brand Features.


6.2Announcement. The parties will work together to release a public
communication announcing this Agreement (the “Joint Press Release”). The Joint
Press Release will include agreed content and will occur on an agreed date
within six months of the Effective Date.


7.Representations and Warranties. Each party represents and warrants that it (a)
has full power and authority to enter into the Agreement and (b) will comply
with (i) Export Control Laws and (ii) Anti-Bribery Laws in performing its
obligations under the Agreement.


8.Disclaimer. Except as expressly provided for in the Agreement, to the fullest
extent permitted by applicable law, Google (a) does not make any warranties of
any kind, whether express, implied, statutory, or otherwise, including
warranties of merchantability, fitness for a particular use, noninfringement, or
error-free or uninterrupted use of the Services or Software and (b) makes no
representation about content or information accessible through the Services.
Information from the Services may differ from actual conditions (e.g., road,
environmental, and traffic conditions), and may not be suitable for the Customer
Application in all circumstances. Customer must exercise independent judgment
when using the Services to ensure that (a) its use of Google Maps are suitable
for the Customer Application; and (b) the Customer Application’s use of the
Services is safe for End Users and other third parties.








--------------------------------------------------------------------------------





9.Indemnification.


9.1Google Indemnification Obligations. Subject to the Liability Cap in Section
10.1(b) (Limited Liabilities), Google will defend Customer and its Affiliates
participating under the Agreement (“Customer Indemnified Parties”), and
indemnify them against Indemnified Liabilities in any Third-Party Legal
Proceeding to the extent arising from an allegation that the Customer
Indemnified Parties’ use of Google Indemnified Materials infringes the third
party’s Intellectual Property Rights.


9.2Customer Indemnification Obligations. Subject to the Liability Cap in Section
10.1(b) (Limited Liabilities), Customer will defend Google and its Affiliates
and indemnify them against Indemnified Liabilities in any Third-Party Legal
Proceeding to the extent arising from (a) an allegation that the Google
Indemnified Party’s use of any Customer Indemnified Materials infringes the
third party’s Intellectual Property Rights; (b) Customer’s uncured material
breach of the AUP or the Use Restrictions; (c) its’ Commercial End User’s
uncured material breach of the AUP or the Use Restrictions; and (d) uncured
material breach of the AUP or the Use Restrictions by End Users who are not
Commercial End Users, that is the result of a regular and consistent pattern of
unauthorized access to the Services.


9.3Indemnification Exclusions. Sections 9.1 (Google Indemnification Obligations)
and 9.2 (Customer Indemnification Obligations) will not apply to the extent the
underlying allegation arises from (a) the indemnified party’s breach of the
Agreement or (b) a combination of the Google Indemnified Materials or Customer
Indemnified Materials (as applicable) with materials not provided by the
indemnifying party under the Agreement.


9.4Indemnification Conditions. Sections 9.1 (Google Indemnification Obligations)
and 9.2 (Customer Indemnification Obligations) are conditioned on the following:


(a)The indemnified party must promptly notify the indemnifying party in writing
of any allegation(s) that preceded the Third-Party Legal Proceeding and
cooperate reasonably with the indemnifying party to resolve the allegation(s)
and Third-Party Legal Proceeding. If breach of this Section 9.4(a) prejudices
the defense of the Third-Party Legal Proceeding, the indemnifying party’s
obligations under Section 9.1 (Google Indemnification Obligations) or 9.2
(Customer Indemnification Obligations) (as applicable) will be reduced in
proportion to the prejudice.


(b)The indemnified party must tender sole control of the indemnified portion of
the Third-Party Legal Proceeding to the indemnifying party, subject to the
following: (i) the indemnified party may appoint its own non-controlling
counsel, at its own expense; and (ii) any settlement requiring the indemnified
party to admit liability, pay money, or take (or refrain from taking) any
action, will require the indemnified party’s prior written consent, not to be
unreasonably withheld, conditioned, or delayed.


9.5Remedies.


(a)If Google reasonably believes the Services might infringe a third party’s
Intellectual Property Rights, then Google will, at its sole option and expense,
(i) procure the right for Customer to continue using the Services, (ii) modify
the Services to make them non-infringing without materially reducing their
functionality, or (iii) replace the Services with a non-infringing, functionally
equivalent alternative. If the modification or replacement has a material
adverse impact on Customer and materially and negatively impacts the quality or
usefulness of the impacted Services, then the parties will discuss in good faith
the terms of the Order Form for such impacted Services, and may re-negotiate in
good faith the terms of the Order Form, including the associated Fees and
Minimum Commitments.


(b)If Google does not believe the remedies in Section 9.5(a) are commercially
reasonable, then Google may Suspend or terminate the impacted Services. If
Google terminates Services under this








--------------------------------------------------------------------------------



Section 9.5 (Remedies) or Suspension continues for a period longer than 30 days,
then within 30 days of the date Google notifies Customer in writing of such
termination or suspension and the parties will discuss in good faith the terms
of the Order Form for such impacted Services, and may re-negotiate in good faith
the terms of the Order Form, including the associated Fees and Minimum
Commitments.


9.6Sole Rights and Obligations. Without affecting either party’s termination
rights, this Section 9 (Indemnification) states the parties’ sole and exclusive
remedy under the Agreement for any third-party allegations of Intellectual
Property Rights infringement covered by this Section 9 (Indemnification).


10.Liability.


10.1Limited Liabilities.


(a)To the extent permitted by applicable law and subject to Section 10.2
(Unlimited Liabilities), neither party will have any Liability arising out of or
relating to the Agreement for any
(i) indirect, consequential, special, incidental, or punitive damages or
(ii) lost revenues, profits, savings, or goodwill.


(b)Each party’s total aggregate Liability for damages arising out of or relating
to the Agreement is limited to the lesser of (i) Fees Customer paid under the
applicable Services Schedule during the 12 month period before the event giving
rise to Liability (the “Liability Cap”) and (ii) $15 million USD.


10.2Unlimited Liabilities. Nothing in the Agreement excludes or limits either
party’s Liability for:


(a) death or personal injury resulting from its negligence or the negligence of
its employees or agents;
(b) its fraud or fraudulent misrepresentation;
(c) its breach of the licenses granted under the Google Maps Platform Rides and
Deliveries Solution Service Schedule Section 2 (Using the Services) and
Appendices 1 (End User Map Usage Exception), 2 (Exception for Navigation
Applications and Service Failures), 3 (Caching Solution), and 4 (Content Usage
Framework);
(d) in the case of Google, Google’s breach of its obligations under the Google
Maps Platform Rides and Deliveries Solution Service Schedule Section 3.2 (Data
Use Restrictions);
(e) its infringement of the other party’s Intellectual Property Rights;
(f) its payment obligations under the Agreement; or
(g) matters for which liability cannot be excluded or limited under applicable
law.


11.Term and Termination.


11.1Agreement Term. The Agreement is effective from the Effective Date until it
expires or is terminated in accordance with its terms (the “Term”).


11.2Termination for Convenience. Customer may terminate an Order Form for
convenience to the extent expressly permitted in an applicable Order Form.


11.3Termination for Breach.


(a)Termination of an Order Form. Either party may terminate an Order Form if the
other party is in material breach of the applicable Services Schedule and fails
to cure that breach within 30 days after receipt of written notice, subject to
Section 11.3(c) (Extended Cure Period) and 11.3(d) (Termination for End User
Breaches). Payments following termination by Customer for Google’s








--------------------------------------------------------------------------------



uncured material breach of an Order Form will be governed by the terms of the
applicable Order Form.


(b)Termination of the Agreement. Either party may terminate the Agreement if the
other party (i) is in material breach of the Agreement and fails to cure that
breach within 30 days after receipt of written notice, subject to Section
11.3(c) (Extended Cure Period) and 11.3(d) (Termination for End User Breaches),
(ii) ceases its business operations, or (iii) becomes subject to insolvency
proceedings and such proceedings are not dismissed within 90 days.


(c)Extended Cure Period. If a breach under Section 11.3(a)(Termination of an
Order Form) or 11.3(b)(i) (Termination of the Agreement) is capable of being
cured but not capable of being cured within such 30 day period, and the
breaching party has commenced and diligently continues its actions to cure such
breach, then the cure period will be extended to 60 days.


(d)Termination for End User Breaches. Google may not terminate an Order Form or
the Agreement under Sections 11.3(a)(Termination of an Order Form) or 11.3(b)(i)
(Termination of the Agreement) to the extent Customer’s material breach of the
Services Schedule or Agreement (as applicable) is caused by End Users’
noncompliance with the Agreement, subject to the following:


(i)Customer maintains industry standard security and user authorization measures
to its Customer Applications and External Products;
(ii)Customer takes reasonable steps to ensure End Users are complying with the
Agreement; and
(iii)Customer reasonably demonstrates to Google that Customer is taking
reasonable steps to remedy the End User’s non-compliance.


11.4Effects of Termination.


(a)Effectiveness of Order Form Terminations. If the Agreement terminates or
expires, then all Services Schedules and Order Forms also terminate or expire.
If an Order Form terminates or expires, then after that Order Form’s applicable
Wind Down termination or expiration effective date, (a) all rights and access to
the Services under that Order Form will terminate, unless otherwise described in
the applicable Services Schedule, and (b) Google will send Customer a final
invoice (if applicable) for payment obligations under that Order Form.
Termination or expiration of one Order Form will not affect other Order Forms.


(b)Rides and Deliveries Order Form. If the Google Maps Platform Rides and
Deliveries Order Form terminates or expires, then, Customer must delete any
cached Google Maps Content and any content based on or derived from that Google
Maps Content except as expressly permitted in Appendix 4 (Derived Content) of
the Rides and Deliveries Services Schedule.


11.5Wind Down. If the Agreement or an Order Form are terminated for any reason,
then the parties will promptly cooperate in good faith to develop and execute
against a plan to enable Customer to transition off the affected Service(s) in
order to minimize business disruption (“Wind Down”), subject to the following:


(a)Unless otherwise agreed by the parties in writing, the Wind Down will be for
a period of no more than six (6) months in length.


(b)Google will continue to provide the Services during the Wind Down and
Customer will remain responsible for all Fees incurred during the Wind Down,
payable in accordance with Section 3 (Payment Terms). For clarity, continuation
of the Services under this Wind Down into a subsequent commitment period (as
defined in Section 9 of the Google Maps Platform Rides and Deliveries Solution
Order Form) will not trigger the correlative total commitment for such
commitment period.








--------------------------------------------------------------------------------





(c)The Agreement’s terms that were in effect immediately prior to the time of
termination will continue to apply during the Wind Down, including Google’s
rights to Suspend Services under the Agreement.


(d)If Google terminates the Agreement or an Order Form under Section 11.3
(Termination for Breach) for Customer’s breach of its payment obligations, then
Customer must cure such breach or Google may Suspend Services during the Wind
Down.


(e)If Google terminates the Agreement or an Order Form under Section 11.3
(Termination for Breach) for any other reason than Customer’s breach of its
payment obligations, then Customer will use commercially reasonable efforts
during the Wind Down period to cure such breach.


(f)Customer and Google will work together in good faith to ensure Customer is in
compliance with the terms of the Agreement upon the expiration date of the Wind
Down, and Customer will certify its compliance upon such expiration date.


(g)At the end of the Wind Down, Google will have no further obligation to
provide the terminated Services and will cease providing such Services without
any further notice.


11.6Survival. The following Sections will survive expiration or termination of
the Agreement: Section 3 (Payment Terms), Section 4 (Intellectual Property),
Section 5 (Confidentiality), Section 8 (Disclaimer), Section 9
(Indemnification), Section 10 (Liability), Section 11.4 (Effects of
Termination), Section 12 (Miscellaneous), Section 13 (Definitions), and any
additional sections specified in the applicable Services Schedule.


12.Miscellaneous.


12.1Notices. Google will provide notices under the Agreement to Customer by
sending an email to the Notification Email Address. Customer will provide
notices under the Agreement to Google by sending an email to
legal-notices@google.com. Notice will be treated as received when the email is
sent. Customer is responsible for keeping its Notification Email Address current
throughout the Term.


12.2Emails. The parties may use emails to satisfy written approval and consent
requirements under the Agreement.


12.3Assignment. Neither party may assign the Agreement without the written
consent of the other, except to an Affiliate as part of an internal
restructuring or reorganization if: (a) the assignee has agreed in writing to be
bound by the terms of the Agreement; (b) the assignee did not become an
Affiliate through a corporate buy-out, merger, acquisition, consolidation, asset
sale or other similar transaction; and (c) the assigning party has provided
reasonable written notice to the other party. Any other attempt to assign is
void.


12.4Change of Control. If a party experiences a change of Control other than an
internal restructuring or reorganization, then (a) that party will give written
notice to the other party within 30 days after the change of Control and (b)
Google may immediately terminate the Agreement at any time after it receives
that written notice if the change of Control results in a successor Customer
entity that is a current or potential competitor of the Google Maps business, in
Google’s reasonable discretion. Before exercising its right to terminate the
Agreement for a change of Control, the parties will convene an executive level
meeting to discuss Google’s concerns within 10 business days after Google
notifies Customer in writing of its intention to terminate the Agreement. Google
may terminate the Agreement if the executive level review does not take place
within 10 business days or if the parties are unable to resolve Google’s
concerns.








--------------------------------------------------------------------------------





12.5Force Majeure. Other than obligations to make payments when due, neither
party will be liable for failure or delay in performance of its obligations to
the extent caused by circumstances beyond its reasonable control, including acts
of God, natural disasters, terrorism, riots, or war (a “Force Majeure Event”).
If there is a Force Majeure Event, then the excused party will promptly provide
written notice to the other party and will use commercially reasonable efforts
to recommence performance. For clarity, the COVID-19 pandemic will not be
considered a Force Majeure Event unless circumstances beyond a party’s
reasonable control relating to such pandemic arise on or after the Effective
Date.


12.6Subcontracting. Google may subcontract obligations under the Agreement but
will remain liable to Customer for any subcontracted obligations.


12.7No Agency. The Agreement does not create any agency, partnership, or joint
venture between the parties.


12.8No Waiver. Neither party will be treated as having waived any rights by not
exercising (or delaying the exercise of) any rights under the Agreement.


12.9Severability. If any part of the Agreement is invalid, illegal, or
unenforceable, the rest of the Agreement will remain in effect.


12.10No Third-Party Beneficiaries. The Agreement does not confer any rights or
benefits to any third party unless it expressly states that it does.


12.11Equitable Relief. Nothing in the Agreement will limit either party’s
ability to seek equitable or injunctive relief.


12.12Dispute Resolution. Subject to Section 12.11 (Equitable Relief), the
parties will attempt in good faith to resolve within 30 days any dispute or
claim arising out of or in relation to this Agreement before filing a formal
legal proceeding before a court or government tribunal.


12.13Governing Law. All claims arising out of or relating to the Agreement or
the Services will be governed by California law, excluding that state’s conflict
of laws rules, and will be litigated exclusively in the federal or state courts
of Santa Clara County, California; the parties consent to personal jurisdiction
in those courts.


12.14Amendments. Except as specifically described otherwise in the Agreement,
any amendment to the Agreement must be in writing, expressly state that it is
amending the Agreement, and be signed by both parties.


12.15Independent Development. Nothing in the Agreement will be construed to
limit or restrict either party from independently developing, providing, or
acquiring any materials, services, products, programs, or technology that are
similar to the subject of the Agreement, provided that the party does not breach
its obligations under the Agreement in doing so.


12.16Entire Agreement. The Agreement states all terms agreed between the
parties, and supersedes any prior or contemporaneous agreements between the
parties relating to the subject matter of the Agreement. In entering into the
Agreement, neither party has relied on, and neither party will have any right or
remedy based on, any statement, representation, or warranty (whether made
negligently or innocently), except those expressly described in the Agreement.
The Agreement includes URL links to other terms (including the URL Terms), which
are incorporated by reference into the Agreement.










--------------------------------------------------------------------------------



12.17Conflicting Terms. If there is a conflict among the documents that make up
the Agreement, then the documents will control in the following order: the
applicable Order Form, the applicable Services Schedule, the General Terms, and
the URL Terms.


12.18Conflicting Languages. If the Agreement is translated into any other
language, and there is a discrepancy between the English text and the translated
text, the English text will control.


12.19Counterparts. The parties may execute the Agreement in counterparts,
including facsimile, PDF, and other electronic copies, which taken together will
constitute one instrument.


12.20Electronic Signatures. The parties consent to electronic signatures.


12.21Headers. Headings and captions used in the Agreement are for reference
purposes only and will not have any effect on the interpretation of the
Agreement.


13.Definitions.


“Affiliate” means (i) any entity that directly or indirectly Controls, is
Controlled by, or is under common Control with a party or (ii) in the case of
Customer, any entity that Customer controls greater than 20% of the voting
rights or equity interests and that accesses the Services under this Agreement
through Customer’s underlying technical infrastructure. For clarity, Careem Inc.
is a Customer Affiliate and is not required to access the Services under the
terms of the Agreement through Customer’s underlying technical infrastructure.
If Customer requests to add additional Customer entities that do not otherwise
qualify as Affiliates above, the parties will discuss such requests in good
faith, and approval of which will not be unreasonably withheld or delayed.


“Anti-Bribery Laws” means all applicable commercial and public anti-bribery
laws, including the U.S. Foreign Corrupt Practices Act of 1977 and the UK
Bribery Act 2010, which prohibit corrupt offers of anything of value, either
directly or indirectly, to anyone, including Government Officials, to obtain or
keep business or to secure any other improper commercial advantage.


“AUP” means Google’s acceptable use policy as defined in the applicable Services
Schedule.


“Authenticated End User” means an End User who (a) has created an account ID and
password, (b) for Earners, passed a background check, and (c) passed Customer’s
other customary authentication and security processes.


“BAA” or “Business Associate Agreement” is an amendment to the Agreement
covering the handling of Protected Health Information (as defined in HIPAA).


“Brand Features” means each party’s trade names, trademarks, logos, domain
names, and other distinctive brand features.


“Confidential Information” means any business, technical, or other information
that one party or its Affiliates, or the Delegates of such party or its
Affiliates (“Disclosing Party”) discloses to the other party or its Affiliates,
or the Delegates of such party or its Affiliates (“Recipient”) under the
Agreement, and that is marked as confidential or would normally be considered
confidential information under the circumstances. Confidential Information does
not include information that is independently developed by the recipient, is
shared with the recipient by a third party without confidentiality obligations,
or is or becomes public through no fault of the recipient.


“Commercial End User” means an End User that is an organization or business
entity (e.g., an enterprise, corporation, partnership, governmental agency, and
municipality) and not a private individual.









--------------------------------------------------------------------------------



“Control” means control of greater than 50% of the voting rights or equity
interests of a party.


“Customer Application” has the meaning described in the Services Schedule.


“Customer Indemnified Materials” has the meaning described in the applicable
Services Schedule.


“Customer Trademark Guidelines” means the then-current Uber Brand Guidelines
available at https://brand.uber.com/.


“Delegates” means the Recipient’s employees, Affiliates, agents, or professional
advisors.


“Effective Date” means the date of the last party’s signature of the General
Terms.


“End User” or “Customer End User” means an individual, company or other
organization or entity that Customer permits to use the Services or a Customer
Application, including all rideshare customers, delivery customers (including
restaurants and eaters), Earners, fleet vehicle providers, freight carriers and
shippers.


“Export Control Laws” means all applicable export and re-export control laws and
regulations, including (a) the Export Administration Regulations (“EAR”)
maintained by the U.S. Department of Commerce, (b) trade and economic sanctions
maintained by the U.S. Treasury Department’s Office of Foreign Assets Control,
and (c) the International Traffic in Arms Regulations (“ITAR”) maintained by the
U.S. Department of State.


“Fees” means the product of the amount of Services used or ordered by Customer
multiplied by the Prices, plus any applicable Taxes.


“Google Indemnified Materials” has the meaning described in the applicable
Services Schedule.


“Google Maps Content” has the meaning described in the applicable Services
Schedule.


“Google Trademark Guidelines” means (1) the then-current Google Brand Terms and
Conditions at https://www.google.com/permissions/trademark/brand-terms.html; and
(2) the “Use of Trademarks” section of the then-current “Using Google Maps,
Google Earth and Street View” permissions page at
https://www.google.com/permissions/geoguidelines.html#geotrademarkpolicy.


“High Risk Activities” means activities where the failure of the Services could
lead to death, serious personal injury, or severe environmental or property
damage.


“HIPAA” means the Health Insurance Portability and Accountability Act of 1996 as
it may be amended from time to time, and any regulations issued under it.


“including” means including but not limited to.


“Indemnified Liabilities” means any (a) settlement amounts approved by the
indemnifying party, and (b) damages and costs finally awarded against the
indemnified party and its Affiliates by a court of competent jurisdiction.


“Intellectual Property” or “IP” means anything protectable by an Intellectual
Property Right.


“Intellectual Property Right(s)” means all patent rights, copyrights, trademark
rights, rights in trade secrets (if any), design rights, database rights, domain
name rights, moral rights, and any other intellectual property rights
(registered or unregistered) throughout the world.










--------------------------------------------------------------------------------



“Legal Process” means an information disclosure request made under law,
governmental regulation, court order, subpoena, warrant, governmental regulatory
or agency request, or other valid legal authority, legal procedure, or similar
process.


“Liability” means any liability, whether under contract, tort (including
negligence), or otherwise, regardless of whether foreseeable or contemplated by
the parties.


“Notification Email Address” has the meaning described in the applicable
Services Schedule.


“Order Form” has the meaning described in the applicable Services Schedule.


“Order Term” means the period of time starting on the Services Start Date for
the Services and continuing for the period indicated on the Order Form unless
terminated in accordance with the Agreement.


“Payment Due Date” means 30 days from the invoice date.


“Prices” has the meaning described in the applicable Services Schedule. Unless
described otherwise in the applicable Services Schedule, Prices do not include
Taxes.


“Service Level Agreement” or “SLA” has the meaning described in the Services
Schedule.


“Services” has the meaning described in the applicable Services Schedule.


“Services Schedule(s)” means a schedule to the Agreement with terms that apply
only to the services and software (if applicable) described in that schedule.


“Services Start Date” means either the start date described in the Order Form
or, if none is specified in the Order Form, the date Google makes the Services
available to Customer.


“Software” has the meaning described in the Services Schedule (if applicable).


“Suspend” or “Suspension” means disabling access to or use of the Services or
components of the Services.


“Taxes” means all government-imposed taxes, except for taxes based on Google’s
net income, net worth, asset value, property value, or employment.


“Third-Party Legal Proceeding” means any formal legal proceeding filed by an
unaffiliated third party before a court or government tribunal (including any
appellate proceeding).


“Unauthenticated End User” means an End User of an external Customer Application
that is made available to the general public (e.g., an application hosted on the
Apple App Store or Google Play Store) who does not qualify as an Authenticated
End User.


“URL” means a uniform resource locator address to a site on the internet.


“URL Terms” has the meaning described in the Services Schedule.


“Use Restrictions” means the restrictions in Section 2.3 (Use Restrictions) of
these General Terms and any additional restrictions on the use of Services
described in a section entitled “Additional Use Restrictions” in the applicable
Services Schedule.










--------------------------------------------------------------------------------



Signed by the parties’ authorized representatives on the dates below.



GoogleCustomerBy:By:Print Name:      Print Name:      Title:      Title:
     Date:      Date:      












--------------------------------------------------------------------------------



Google Maps Master Agreement
Google Maps Platform Rides and Deliveries Solution Service Schedule




This Google Maps Platform Rides and Deliveries Solution Service Schedule (the
“Rides and Deliveries Services Schedule”) supplements and is incorporated by
reference into the Google Maps Master Agreement. This Rides and Deliveries
Services Schedule applies solely to the Services identified in this Services
Schedule and is effective so long as there is an active Order Form for the
Services. Terms defined in the General Terms apply to this Services Schedule.


1.Administering the Services.


1.1Accounts. Customer must have an Account. Customer is responsible for: (a) the
information it provides in connection with the Account; (b) maintaining the
confidentiality and security of the Account and associated passwords; and (c)
any use of its Account.


1.2Admin Console; Projects; API Keys. Customer will administer the Services
through the online Admin Console. To access the Services, Customer must create
Project(s) and use its API key(s) in accordance with the Documentation.


1.3Customer Domains and Applications. Customer must list in the Admin Console
each authorized domain and application that uses the Services. Customer is
responsible for ensuring that only authorized domains and applications use the
Services.


2.Using the Services.


2.1License Grant.


(a)License to Customer. Subject to the Agreement’s terms, Google grants to
Customer a non-sublicensable, non-transferable, non-exclusive license to use the
Services in the Allowed Territory: (i) in connection with Trips in Customer
Application(s) owned or operated by Customer, and (ii) to allocate, dispatch,
and track Assets in Customer Application(s).


(b)Use of the Services by Customer’s Affiliates. Customer may allow Customer’s
Affiliates to use the Services under the Account, subject to the following:


(i)[***]


(ii)[***]


(iii)[***]




2.2License Requirements and Restrictions. The following are conditions of the
license granted in Section 2.1 (License Grant). In this Section 2.2 (License
Requirements and Restrictions), the phrase “Customer will not” means “Customer
will not and will not permit a third party to.”


2.2.1Requirements for Using the Services.


(a)End User Terms and Privacy Policy.








--------------------------------------------------------------------------------



(i)The Customer Privacy Notice will, within 90 days of the Services Start Date,
notify End Users that End User Personal Data is collected and used by Google to
provide and improve Google Maps and other Google location features and content.
(ii)Google may notify Customer in writing if it determines that End Users of the
Customer Application have failed to comply with applicable terms of the Google
Maps/Google Earth Additional Terms of Service. Upon receipt of such notice,
Customer will take appropriate enforcement action, which may include suspending
or terminating those End Users’ use of Google Maps features and content in the
Customer Application.
(iii)Customer is responsible for ensuring that each End User accepts the
Service’s in-product terms and conditions and/or Privacy Notice prior to using
the Services in the Customer Application, provided that Customer is not required
to re-obtain such acceptance from End Users who have already accepted Customer’s
terms and conditions.
(iv)Customer and Google will work together on ensuring Customer’s Application is
in compliance with this Section.


(b)Attribution. Customer will display all attribution that (i) Google provides
through the Services (including branding, logos, and copyright and trademark
notices); or (ii) is specified in the Acceptable Customer Implementation Policy
and the Service Specific Terms. Customer will not modify, obscure, or delete
such attribution. Google may only make commercially reasonable updates to
attribution requirements that Google provides through the Services. If Google
modifies such attribution requirements in a manner that impedes or otherwise
negatively impacts the usability of the Customer Application or causes End User
confusion about brands and services, including the Services and the Customer
Applications, then the parties will convene an executive level review to discuss
Customer’s concerns in good faith within 10 business days after Customer
notifies Google in writing.


(c)Search Results Integrity. For the avoidance of doubt, Customer may alter,
modify, reorder, augment or otherwise use search results from the Services
subject to the Agreement’s terms. Customer will notify End Users if Customer
engages in any of the foregoing with any of the search results from the
Services.


(d)Review of Customer Applications. If Google reasonably believes a Customer
Application is non-compliant with this Agreement, Google and Customer agree to
review the Customer Application, in good faith, to assess whether or not such
Customer Application is compliant, and what measures, if any, would be necessary
and appropriate to address Google’s concerns and to enable the Customer
Application to be compliant with the Agreement.


(e)Customer Application Compatibility with Transaction Recorder.


(i)Customer must complete the ITS before launching the Transaction Recorder
under the Agreement.
(ii)Customer will (a) accurately report Billable Transactions using the
Transaction Recorder and (b) only use the Services to generate Billable
Transactions except as specified in Section 2.2.1(e)(iii) and [***].
(iii)Customer must generate a unique transaction ID when using the Services as
required by the Documentation. For clarity, transaction IDs may be generated
that will not result in a completed Trip (“Unbillable Trips”). Unbillable Trips
will not be included in Billable Transactions reporting, invoicing or payments.


(f)Requests to the Services. Customer must make at least one request to the
applicable Service for each unique Google data element used in a Trip. For
example, if Customer uses a Google place








--------------------------------------------------------------------------------



name and ETA in a Trip, then Customer will make at least one request to the
Places API for place name and Directions API for ETA.  


2.2.2Restrictions against Misusing the Services (Additional Use Restrictions).


[***]


2.2.3Temporary Suspension.


(a)For License Restrictions Breaches.


(i)Allegations of Breach and Suspension. If Google becomes aware that Customer
may be in breach of Section 2.2 (License Requirements and Restrictions), Google
will notify Customer of its concern that there may be a breach in writing. If
Customer fails to correct the breach within 10 business days after notification
(unless otherwise agreed in writing), Google may Suspend the Services. Google
will restore the Suspended Services if Customer has demonstrated the breach has
been corrected.


(ii)Meet and Confer. Before any Suspension under Section 2.2.3(a)(i)
(Allegations of Breach and Suspension), the parties will convene an executive
level review within 5 business days after Google notifies Customer in writing to
address the alleged breach in a good faith attempt to avoid such Suspension,
subject to the following sentence. Google may Suspend the Services if the
executive level review does not resolve the matter within the 10 day period
after Google provides Customer with written notice described in Section
2.2.3(a)(i) (Allegations of Breach and Suspension).


(b)For AUP Breaches or Emergency Suspension. Google may Suspend Services as
described in Subsections (i) (AUP Breaches) and (ii) (Emergency Suspension)
below. Any Suspension under those Subsections will be to the minimum extent and
for the shortest duration required to: (1) prevent or terminate the offending
use, (2) prevent or resolve the Emergency Security Issue, or (3) comply with
applicable law.


(i)    AUP Breaches. If Google becomes aware that Customer’s or any End User’s
use of the Services breaches the AUP, Google will give Customer notice of such
breach by requesting that Customer promptly correct the breach. If Customer
fails to correct such breach within the AUP Notice Period or if Google is
otherwise required by applicable law to take action, then Google may Suspend all
or part of Customer’s use of the Services. Google will promptly restore the
Suspended Services if Customer has demonstrated the breach has been corrected.
(ii)    Emergency Suspension. Google may immediately Suspend Customer’s use of
the Services if (1) there is an Emergency Security Issue or (2) Google is
required to Suspend such use immediately to comply with applicable law. Unless
prohibited by applicable law, Google will notify Customer of the basis for the
Suspension as soon as is reasonably possible, but in any event no later than 48
hours after the commencement of the Suspension. Google will restore the
Suspended Services once the Emergency Security Issue has been resolved. If the
Suspension continues for more than 7 days, then the parties will discuss in good
faith the terms of the Order Form for such impacted Services, and may
re-negotiate in good faith the terms of the Order Form, including the associated
Fees and Minimum Commitments.
3.Data Use, Protection, and Privacy.


3.1Data Use and Retention. To provide the Services through the Customer
Application(s), Google collects and receives data from End Users and Customer
(collectively, “Service Data”), including search terms, IP addresses, and
latitude/longitude coordinates. Customer acknowledges and agrees that Google and








--------------------------------------------------------------------------------



its Affiliates may use and retain this data to provide and improve Google
products and services, subject to the then-current Google Privacy Policy at
https://www.google.com/policies/privacy/.


3.2Data Use Restrictions.


(a)No Data Isolation. Google and its Affiliates will not isolate Service Data,
except as required for (i) debugging and abuse detection purposes, (ii)
assessing the performance of the Services as it relates to Customer's use of the
Services, or (iii) improving the quality of the Services for Customer's sole
benefit. For clarity, Google will not isolate Service Data to develop a
competitive ridesharing or delivery product or service. For purposes of this
paragraph, “isolate” includes but is not limited to creating databases or other
repositories of Service Data, performing queries or analyses of Service Data
based on tags or attributes indicating that the data was collected, received or
derived from Customer or End Users, or aggregating such data unless aggregated
with the like data of other customers and end users.


(b)No Disclosure of Data To Third Parties. Google will not disclose Service Data
with any third parties except for (i) Affiliates and temporary employees,
contractors, or vendors in accordance with the terms of the Agreement or (ii) in
accordance with Legal Process described in General Terms Section 5.1 (Use and
Disclosure of Confidential Information), unless such data has been aggregated
with the like data of other customers and anonymized such that it is not
reasonably possible to identify Customer or End Users.


(c)No Deriving PII or Device Identifiers. Google and its Affiliates will not
attempt to derive any personally identifiable information or device identifiers
from Service Data. For clarity, Google may receive personally identifiable
information from Customer and End Users and may generate and process data in
association with such personally identifiable information as described in
Services Schedule Section 3.1 (Data Use and Retention). For purposes of this
Agreement, “personally identifiable information” means any Personal Data that
identifies an individual, such as name, home address, email address, phone
number, government identifier, or other identifiers.


(d)No Identifying End Users Using Other Data. Google and its Affiliates will not
identify an End User by combining Service Data with data that Google collects
about End Users outside of this Agreement via other Google products and
services.


(e)Data Protection Requirements. Google will apply reasonable and appropriate
technical and organizational measures designed to meet the data minimization and
purpose limitation principles consistent with Article 5 of the GDPR to all
Service Data.


3.3European Data Protection Terms. Google and Customer agree to the then-current
Google Maps Controller-Controller Data Protection Terms at
https://cloud.google.com/maps-platform/terms/maps-controller-terms, except that
Section 9.2(c) of the terms will not apply.


3.4End User Privacy Requirements.


(a)End User Privacy. Customer’s use of the Services in the Customer Application
will comply with applicable privacy laws, including laws regarding Services that
store and access Cookies on End Users’ devices. If the Services are made
available through the Customer Application to End Users in the European Economic
Area, Customer will comply with the then-current EU End User Consent Policy at
https://www.google.com/about/company/user-consent-policy.html.


(b)End User Personal Data. Customer will not intentionally provide more End User
Personal Data to Google than is necessary for Google to provide the Services.










--------------------------------------------------------------------------------



3.5Non-restriction of Use of Service Data; Compliance Certification.


(a)Use of Service Data. Customer may use Service Data in its possession to
develop, operate and support Customer and Customer’s Affiliates' businesses,
including the development of products and services that compete with Google
products and services, and that do not knowingly use Google Maps Content in such
activities. Service Data does not include Google Maps Content and Customer’s use
of Google Maps Content is governed by the terms of the Agreement, including
Section 2.2.2 (Restrictions against Misusing the Services) and Appendices 1 (End
User Map Usage Exception), 2 (Exception for Navigation Applications and Service
Failures), 3 (Caching Solution), and 4 (Content Usage Framework).


(b)Compliance Certification. Every 6 months, Customer will provide Google with a
certification of its compliance with the terms of this Agreement relating to its
use of Google Maps Content, signed by an executive authorized to bind Customer,
in the form attached as Appendix 5 (Compliance Certification Form). Within 30
days after the Agreement expires or terminates, Customer will provide a final
certification covering its compliance until the end of the Term and providing
assurance that it will comply with General Terms Section 11.4 (Effects of
Termination).


4.Intellectual Property Ownership. Except as expressly stated otherwise in this
Agreement, neither party will acquire any rights, title or interest, in any of
the Intellectual Property Rights belonging to the other party. As between the
parties, Customer owns all Intellectual Property Rights in the Customer
Applications, and Google owns all Intellectual Property Rights in the Services.


5.Third-Party Legal Notices and License Terms. Certain components of the
Services (including open source software) are subject to third-party copyright
and other intellectual property rights, as specified in:


(a)the then-current Google Maps/Google Earth Legal Notices at
https://www.google.com/help/legalnotices_maps.html; and


(b)separate, publicly-available third-party license terms, which Google has
provided to Customer as of the Effective Date. If such license terms applicable
to Google Maps Content change after the Effective Date, Google will inform
Customer and provide the updated terms.


6.Updates to Services and Terms.


6.1Terms. Google may change the URL Terms, subject to the following:


(a)Notification of Material Changes. Google will notify Customer of any material
change to the URL Terms.


(b)When Changes take Effect. Material changes to the URL Terms will become
effective 60 days after notice is given, except that (i) materially adverse SLA
changes will become effective 90 days after notice is given; and (ii) changes
applicable to new Services or functionality, or required by a court order or
applicable law, will be effective immediately.


(c)Objection to Changes.


(i) If a change to the URL Terms (other than as described in Section 6.1(b)(ii))
has a material adverse impact on Customer, then Customer may object to the
change by notifying Google within 30 days after Google provides notice.










--------------------------------------------------------------------------------



(ii) If Customer so notifies Google, then Customer will remain governed by the
URL Terms in effect immediately before the change until the earlier of: (1) the
end of the then-current Order Term; or (2) 12 months after the notice was given.


(iii) If Customer objects to a change under Section 6.1(c) and the change
materially and negatively impacts the quality or usefulness of the impacted
Services, then unless Google agrees in writing that such change will not apply
to Customer under this Agreement, the parties will discuss in good faith the
terms of the Order Form for such impacted Services, and may re-negotiate in good
faith the terms of the Order Form, including the associated Fees and Minimum
Commitments.


6.2Services.


(a)Changes to Services. Subject to Section 6.2(b) (Deprecation Policy), Google
may make changes to the Services, which may include adding, updating, or
discontinuing any Services or portion or feature(s) of the Services. Google will
notify Customer of any material change to the Services.


(b)Deprecation Policy. Google will notify Customer at least 12 months before a
Significant Deprecation unless Google reasonably determines that (i) Google is
not permitted to do so by law or by contract (including if there is a change in
applicable law or contract) or (ii) continuing to provide the Service that is
subject to the Significant Deprecation could create a (1) security risk or (2)
substantial economic or technical burden. Google will notify Customer at least
30 days before a Significant Deprecation caused by a change of contract.


(c)Material Impact Renegotiation. If the change or deprecation of Services
described in Sections 6.2(a) (Changes to Services or 6.2(b) (Deprecation Policy)
has a material adverse impact on Customer and materially and negatively impacts
the quality or usefulness of the impacted Services, the parties will discuss in
good faith the terms of the Order Form for such impacted Services, and may
re-negotiate in good faith the terms of the Order Form, including the associated
Fees and Minimum Commitments.


7.Technical Support.


(a)By Google. Google will provide Technical Support Services to Customer in
accordance with the Google Technical Support Services Guidelines. The Hours of
Operations are 24 hours per day, 7 days per week.


(b)By Customer. Customer is responsible for technical support of its Customer
Applications and Projects.


(c)Malfunctions. If a party becomes aware of a Malfunction then (i) that party
will promptly notify the other party and (ii) the parties will cooperate to
troubleshoot and promptly correct the Malfunction.


8.Advertising. Google will not implement a default configuration that displays
advertisements served by Google. In its sole discretion, Customer may opt-in to
configure the Service to either display or not display advertisements served by
Google.


9.Benchmarking.


9.1Test Requirements. Customer may only conduct benchmarking tests of Services,
and Google Maps Content, (each a “Test”) if: (a) the purpose of the Test is for
Customer to make decisions about the usage and utilization of the Service based
on the Test results, or for Customer to identify areas of improvement for the
Services (including risk assessments and evaluation of outages) (the








--------------------------------------------------------------------------------



“Benchmarking Purposes”), (b) Customer provides Google with prior notice that it
is performing a Test, and (c) Customer does not share the Test results with
third parties other than its Delegates who have a need to know and who are bound
by confidentiality obligations at least as restrictive as General Terms Section
5 (Confidentiality). Customer and its Delegates may only use the Test results
for Benchmarking Purposes.


9.2Test Results. If based on Test results Customer anticipates any
modification(s) to its use of the Services that will result in either a
substantive increase or decrease of the Customer’s use of the Services, then
Customer will use good faith efforts to notify Google in advance and provide
Customer’s rationale for such modification. Customer will engage in good faith
discussions with Google about how the Services may be improved to address
Customer’s concerns and requirements.


10.Amendments to General Terms. [Reserved].


11.Quarterly Business Planning. During the Term of this Agreement, Google and
Customer will meet quarterly to discuss the Services (a “Quarterly Business
Plan”). Quarterly Business Plans will be conducted at reasonable agreed times
and may be conducted by telephone or in person, as agreed by the parties. Any
responses and documentation provided by the parties during Quarterly Business
Plans will be treated as Confidential Information. Google and Customer will
agree to an agenda for Quarterly Business Plans, but each Quarterly Business
Plan may include discussions on the following:

[***]
    
12.Survival. The following sections of this Services Schedule will survive
expiration or termination of this Services Schedule: Section 3 (Data Use,
Protection, and Privacy), Section 4 (Intellectual Property Ownership), Section 5
(Third-Party Legal Notices and License Terms), Section 9 (Benchmarking), Section
14 (Additional Definitions), and Appendix 4 (Content Usage Framework).


13.Termination of Previous Agreements. If Google and Customer have previously
entered into a Maps API Agreement, that agreement will terminate on the Services
Start Date and be replaced with this Agreement.


14.Additional Definitions.


"Acceptable Customer Implementation Policy" means the then-current policy pages
at https://developers.google.com/maps/documentation/one_per_ride/impl_policy.


“Account” means Customer’s Google Cloud Console Account that is used to access
the Google Maps Services.


“Admin Console” means the online console(s) and tool(s) provided by Google to
Customer for administering the Services.


[***]


"Allowed Territory" means the countries listed on the Google Maps Platform Rides
and Deliveries Order Form that Customer is authorized to use the Services with
the Customer Application. The Allowed Territory expressly excludes the
Prohibited Territory.


“AUP” means the then-current Acceptable Use Policy for the Services at:
https://cloud.google.com/maps-platform/terms/aup/.


“Assets” means vehicles, and other similar physical assets.








--------------------------------------------------------------------------------





“AUP Notice Period” means either (a) 72 hours after Google’s notice to Customer
of non-compliance or (b) 7 days after Google’s notice if Customer reasonably
demonstrates to Google that Customer is taking reasonable steps to remedy the
non-compliance.


“Billable Transaction” means [***].


“Books and Records” of a party means all files, documents, instruments, papers,
books, computer files (including files stored on a computer's hard drive or
other remote storage capabilities), electronic files and records in any other
medium relating to Billable Transactions or the business, operations or
condition of such party’s payments under this Agreement.


“Benchmarking” has the meaning described in the Service Specific Terms.


“Create Content” means to generate content by using Google Maps Content as an
input (with or without other content).


“Customer Application” means any internal or external web page or application
(including all source code and features) that (a) is owned or controlled by
Customer; (b) implements the Transaction Recorder as required by the Reporting
Requirements, and (c) is detailed on a Google Maps Rides and Deliveries Order
Form.


[***]


“Customer Indemnified Materials” means the Customer Application (excluding any
open source software) and Customer Brand Features.


“Delivery” means the physical transport of goods or service workers, whether by
an Earner or via pick-up by an End User.


[***]


“Documentation” means the then-current Services documentation at
https://developers.google.com/maps/documentation and in the Services description
at https://developers.google.com/maps/documentation/one_per_ride/list_services.


[***]

“Earner” means an End User that uses a Customer Application to provide Ride or
Delivery services.


“Emergency Security Issue” means either: (a) Customer’s or an End User’s use of
the Services in breach of the AUP, where such use could disrupt: (i) the
Services, (ii) other customers’ or their customer end users’ use of the
Services, or (iii) the Google network or servers used to provide the Services;
or (b) unauthorized third party access to the Services.


“External Product” means a product or service that is licensed to, sold to, or
otherwise made available to Commercial End Users.


[***]


“Google Indemnified Materials” means Google’s technology used to provide the
Services (excluding any open source software) and Google’s Brand Features.










--------------------------------------------------------------------------------



“Google Maps Content” means any content provided through the Services (whether
created by Google or its third-party licensors), including map and terrain data,
imagery, ETAs, traffic data, and places data (including business listings), and
includes Navigation Content.


[***]


“HOV Services” means the following Services: Geocoding API, Geolocation API,
Maps Elevation API, Maps Embed API, Maps JavaScript API, Maps SDK for Android,
Maps SDK for iOS, Maps Static API, Places API, Places Library - Maps JavaScript
API, Places SDK for Android, Places SDK for iOS, Origin Selection API, Street
View API and Time Zone API.


[***]


“ITS” or “Integration Test Suite” means the tests that confirm that the Customer
Application has properly implemented the Transaction Recorder before Launch, as
described at
https://developers.google.com/maps/documentation/one_per_ride/test_suite.


“Malfunction” means that the Transaction Recorder is not accurately reporting
the Billable Transactions.


[***]


[***]


“Navigation Content” means the following Google Maps Content provided through
the Services: (a) turn-by-turn navigation or route guidance; (b) traffic data
(including events and road incidents), and (c) alternate routes.


“Navigation Query” means a request from the Customer Application, to the
Services that returns real-time Navigation Content.


“Notification Email Address” means the email address(es) designated by Customer
in the Admin Console.


[***]


“Order Form” means an order form issued by Google and executed by Customer and
Google specifying the Services Google will provide to Customer under this
Services Schedule.


“Personal Data” has the meaning provided in the General Data Protection
Regulation (EU) 2016/679 of the European Parliament and of the Council of April
27, 2016.


“Price” means the amounts agreed to in an Order Form under this Rides and
Deliveries Services Schedule.


“Prohibited Territory” means the then-current countries listed at
https://cloud.google.com/maps-platform/terms/maps-prohibited-territories/. South
Korea is a Prohibited Territory only for the Navigation Service.


“Project” means a Customer-selected grouping of Services resourced for a
particular Customer Application.


“Ride” means the physical transport of person(s).


“Reporting Requirements” means the then current requirements and specifications
described at
https://developers.google.com/maps/documentation/one_per_ride/reporting_requirements.


“Region” means the territories, including the specific Countries listed at
https://developers.google.com/maps/documentation/one_per_ride/pricing.








--------------------------------------------------------------------------------





“Services” means the then-current Google Maps Platform Rides and Deliveries
Solution described at:
https://developers.google.com/maps/documentation/one_per_ride/list_services and
a copy of such Services in effect as of the Effective Date is attached as
Appendix 6 of this Services Schedule for reference only. The Services include
[***].


“Service Specific Terms” means the then current terms specific to one or more
Services described at
https://developers.google.com/maps/documentation/one_per_ride/service_terms.


“Significant Deprecation” means a material discontinuance or backwards
incompatible change to the Services.


“SLA” means each of the then-current service level agreements described at
https://developers.google.com/maps/documentation/one_per_ride/sla.


“Software” means any downloadable tools, software development kits, or other
computer software provided by Google for use as part of the Services, including
updates.


“Technical Support Services” or “TSS” means the technical support service
provided by Google to Customer under the then-current Maps Technical Support
Services Guidelines.


“Technical Support Services Guidelines” or “TSS Guidelines” means the
then-current technical support service guidelines at
https://cloud.google.com/maps-platform/terms/tssg/.


“Transaction Recorder” is the software interface as described in the Reporting
Requirements that Customer must use to record Billable Transactions.


“Trip” means a Ride or Delivery, as applicable.


[***]


“URL Terms” means the following, which will control in the following order if
there is a conflict:


(a)the Service Specific Terms;


(b)the Acceptable Customer Implementation Policy;


(c)Reporting Requirements;


(d)the SLA;


(e)the AUP;


(f)the Maps Technical Support Services Guidelines;


(g)the Prohibited Territory;


(h)the Google Maps/Google Earth Legal Notices at
https://www.google.com/help/legalnotices_maps.html; and


(i)the Google Maps/Google Earth Additional Terms of Service at
https://maps.google.com/help/terms_maps.html.










--------------------------------------------------------------------------------



Appendix 1: End User Map Usage Exception.


Subject to the conditions described below, Customer may save latitude and
longitude coordinates only:


(a)when an End User moves a pin on a Google Map within the Customer Application
and saves the pin location in their End User account; or
(b)when an End User selects a previously saved pin location, provides user
provided content like name or label to the saved pin, or any optional metadata
associated with the pin in their End User account;
(c)for as long as the End User retains the saved locations within their End User
account;
(d)when an End User saves the user-provided content like name and any optional
metadata associated with a pin location to their End User account from within
the Customer Application; and
(e)in a country that is not a Prohibited Territory.


Customer may continue to save such latitude and longitude coordinates after the
expiration or termination of this Agreement as long as the End User continues to
retain such saved locations within their End User account. For clarity, Customer
will delete such saved latitude and longitude coordinates once the End User
ceases to retain the saved locations within their End User account.












--------------------------------------------------------------------------------



Appendix 2: Exception for Navigation Applications and Service Failures


1.Navigation Application Exceptions. As described in Table 2.1 (Navigation
Application Exceptions), if Customer makes a request to an applicable Service,
then Customer may use certain Google Maps Content from that request within the
Approved Customer Application in Approved Countries for the applicable Billable
Transaction.
Table 2.1 (Navigation Application Exceptions)

Approved Customer ApplicationServicesGoogle Maps ContentApproved CountriesUber
Driver AppPlaces API, Geocoding APIgeometry.location.lat,
geometry.location.lngAll countries except Prohibited TerritoriesThird Party
Navigation AppsPlaces API, Geocoding APIgeometry.location.lat,
geometry.location.lngAll countries except Prohibited Territories



2.Service Failure Exceptions. If Customer makes a request to an applicable
Service described in Table 2.2 (Service Failure Exceptions) in connection with a
Trip and that Service is unavailable for a period of 3 seconds or returns an
error (a “Service Failure”), then subject to Section 2(c) of this Appendix,
Customer may for the duration of the Trip:


(a)Display certain Google Maps Content from the applicable Services on a
non-Google Map in a Customer Application described in Table 2.2 (Service Failure
Exceptions). For clarity, during a Service Failure Customer may not extract
place_name and address from Places API, or ETA and share it with another party
or partner.
Table 2.2 (Service Failure Exceptions)

ServicesGoogle Maps ContentPlaces APInamePlaces API
address_components[ ] 


formatted_address
Places APIgeometry.location.lat, geometry.location.lngDirections API, Distance
Matrix API, Routes Preferred APIsETA



(b)Customer may simulate Service Failures up to a maximum of [***]% of Billable
Transactions per month (a “Simulated Service Failure”). The terms applicable to
Service Failures apply to Simulated Service Failures. For clarity, Simulated
Service Failures will be Billable Transactions.
(c)If Customer experiences a Service Failure for greater than [***]% of its
Billable Transactions in a calendar quarter, then Customer will raise to Google
and discuss the Service Failures during the Quarterly Business Plan for the
applicable calendar quarter.
















--------------------------------------------------------------------------------













--------------------------------------------------------------------------------



Appendix 3: Caching Solution


[***]










--------------------------------------------------------------------------------



Appendix 4 (Content Usage Framework)


Customer may Create Content, subject to Appendix 3 (Caching Solution) and the
following:


[***]






















--------------------------------------------------------------------------------



Appendix 5 (Compliance Certification Form)


[***]










--------------------------------------------------------------------------------



Appendix 6 (List of Services)




image11.jpg [image11.jpg]










--------------------------------------------------------------------------------



image21.jpg [image21.jpg]GOOGLE MAPS MASTER AGREEMENT
     ORDER FORM – GOOGLE MAPS PLATFORM RIDES AND
DELIVERIES SOLUTION





GOOGLE INFORMATIONGOOGLE:Full Legal Name:Google LLCStreet Address:1600
Amphitheatre Parkway




CUSTOMER INFORMATIONCUSTOMER:Full Legal Name:Uber Technologies Inc.Street
Address (including City; State or Area; Postal Code; Country):1455 Market
Street, San Francisco, CA 94103, USAInvoice Delivery Contact
InformationName:[***]Street Address (including City; State or Area; Postal Code;
Country):[***]Email:[***]
Billing Account Administrator (Contact will become the initial billing account
administrator who can manage other user roles on the billing account in the
Admin Console)
Name:[***]Email:[***]











--------------------------------------------------------------------------------




ORDER INFORMATION
Services: Google Maps Rides and Deliveries Solution
Order Term: 48 Months
Services Start Date: July 1, 2020
Google Customer ID: [***]


Customer Billing Account:
(leave blank to create new Billing Account)
Purchase Order Required: ☐ Yes ☒ No
If Yes, Purchase Order #:


Currency: United States Dollars (USD)


Tax Exempt: ☐ Yes ☒ No
(Non-EMEA customers only. If Yes is checked, please provide certificate)
 
VAT or applicable Tax #:
(If applicable)
Customer Application: All Uber Customer Applications pertaining to Rides and
Deliveries (or otherwise covered by the Rides and Deliveries Service Schedule,
that Uber makes available during the Term).
Allowed Territory: All territories not identified as a Prohibited Territory

















--------------------------------------------------------------------------------




GOOGLE MAPS RIDES AND DELIVERY SOLUTION PRICESPRICES FOR SERVICES USED FROM THE
EFFECTIVE DATE OF THE ORDER FORM - 24 MONTHSService Description
Volume Pricing Tiers: Cost per Billable Transaction
By Monthly Usage Volume (incremental usage priced according to each volume tier)
(Prices shown in USD)
[***][***][***][***]Google Maps Platform Rides and Deliveries Solution -
Advanced Regions[***][***][***][***]Google Maps Platform Rides and Deliveries
Solution - Mature Regions[***][***][***][***]Google Maps Platform Rides and
Deliveries Solution - Emerging Regions[***][***][***][***]PRICES FOR SERVICES
USED FROM 25 MONTHS - 48 MONTHSGoogle Maps Platform Rides and Deliveries
Solution - Advanced Regions[***][***][***][***]Google Maps Platform Rides and
Deliveries Solution - Mature Regions[***][***][***][***]Google Maps Platform
Rides and Deliveries Solution - Emerging Regions[***][***][***][***]



Fees due as of Order Form Effective Date: [***]














--------------------------------------------------------------------------------





ADDITIONAL TERMS.


1.Structure. This Order Form is incorporated by reference into the Google Maps
Master Agreement entered into between Google and Customer, and is issued under
the Google Maps Platform Rides and Deliveries Solution Services Schedule to the
Google Maps Master Agreement. Terms defined in the Google Maps Master Agreement
apply to this Order Form. The “Google Maps Rides and Delivery Solution” table
above contains all of the Prices under this Order Form used to calculate Fees,
and Google may not charge Customer additional fees or costs under this Order
Form except as otherwise permitted under the Agreement. For clarity, Google may
charge additional fees and costs under General Terms Section 3.4 (Overdue
Payments), Order Form Section 6 (Overages), and Order Form Section 10 (Minimum
Commitment).


2.Invoice Issuance. Google will send Customer a monthly invoice for Fees accrued
during the previous month.


3.Usage Calculation.


a.Use Limits and Requests to Increase Use Limits. [***]
b.Amended Use Limits. The following Use Limits will amend the applicable Use
Limits listed at
https://developers.google.com/maps/documentation/one_per_ride/use_limits:





[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]





4.High Occupancy Vehicles and Vehicles for Hire. The Service Specific Terms are
amended as follows:


a.Section 2(d) (No use for bus-like services) is deleted and replaced with the
following:


No use for bus-like services.[***]


b.Section 2(e) (No use for-vehicle-for hire services) is deleted and replaced
with the following:


Use for vehicle-for-hire services. [***]


5.Other Mobility-Related Usage [***]


6.Overages. Any usage of the Services beyond the Use Limits will be calculated
as Overages, as described at
https://developers.google.com/maps/documentation/one_per_ride/overage_pricing.
If Customer goes into Overages during a monthly invoice cycle, Google reserves
the right to bill








--------------------------------------------------------------------------------



Customer for Overages. Before charging Customer for any Overages, the parties
will convene an executive level review within 10 business days after Google
notifies Customer in writing of its intent to charge Overages, subject to the
following sentence. Google may charge for Overages in accordance with General
Terms Section 3 (Payment Terms) if the executive level review does not resolve
the matter within 30 days of Google’s written notice.


7.Usage Verification. Once per calendar year, and after providing 30 days prior
written notice, Google may at its cost use a mutually-agreed
nationally-recognized independent auditor who is operating under confidentiality
terms no less restrictive than the terms of this Agreement (“Third Party
Auditor”) to audit Customer’s compliance with the Reporting Requirements.
Customer will cooperate with the Third Party Auditor and provide (a) reasonable
access to Customer’s Books and Records; and (b) if on-site access is required,
access during normal business hours, in each case for an agreed period of time
to verify the accuracy of Customer’s compliance with the Reporting Requirements.
If an audit reveals a discrepancy resulting in an underpayment of Fees to Google
during the audited period, then the parties will discuss such discrepancy within
10 days of Customer’s receipt of written notice from Google of the payment
discrepancy identified in the audit. Unless there is a good faith dispute about
such amount (which dispute will be addressed under the General Terms Section 3
(Payment Terms)), Google will invoice Customer and Customer will pay Google the
difference in accordance with the payment terms of the Agreement. No period that
has been subject to an audit may be audited more than once during the Term.


8.No Automatic Renewal. At the end of the Order Term, the Order Form for the
Services may only be renewed with mutual written consent.


9.Order Form Term. This Order Form is effective on the date of last signature
below (“Order Form Effective Date”) and will continue for the Order Term,
subject to earlier termination in accordance with the Agreement.


10.Minimum Commitment. [***]


[***]


a.True Up Payments.[***]


b.Order Form Termination or Expiration. [***]


c.Termination for Customer’s Material Breach. If Google terminates this Order
Form or the Agreement under General Terms Section 11.3 (Termination for Breach)
for Customer’s uncured material breach before the expiration of the Order Term,
then for clarity, this does not limit Google’s ability to seek equitable
remedies and legal remedies permitted under applicable law, including [***].


d.Termination by Customer for Convenience. Customer may terminate this Order
Form for convenience after the commencement of Commitment Period 3 with 30 days’
prior written notice to Google. [***].


e.Payment Obligations. Customer will pay Fees incurred under this Order Form in
accordance with the payment terms of the Agreement. All payment obligations
under this Order Form will survive termination or expiration of this Order Form.


f.Discount. [***].










--------------------------------------------------------------------------------



11.Reporting. During the Order Term, Customer will report Billable Transactions
in accordance with the Reporting Requirements at
https://developers.google.com/maps/documentation/one_per_ride/reporting_requirements.


12.Credits. [***].




13.Signature. By signing this Order Form, each party represents and warrants
that it has full power and authority to enter into the Order Form.


Signed by the parties’ authorized representatives on the dates below.



GoogleCustomerBy: /s/ Philipp SchindlerBy: /s/ Dara KhosrowshahiPrint Name:
Philipp Schindler      Print Name: Dara Khosrowshahi    Title: Authorized
Signatory     Title:  CEO   Date:  2020.07.13    Date:  July 13, 2020   









